DETAILED ACTION
	This office action is in response to the application filed on September 13, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 has been considered by the examiner.

Drawings
The drawings were received on 10/18/2019.  These drawings are acceptable.

Specification
IN THE ABSTRACT:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language which can be implied (i.e., “The present invention relates to…”).  Correction is required (e.g., deleting the language which can be implied).  See MPEP § 608.01(b).

IN THE TITLE:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
Regarding claims 1-3 and 11-14, there appears to be inconsistency in further referencing the limitation “at least one disk-shaped stator (1)” as first recited in line 2 of claim 1. The claims recite both “the stator (1)” and “the disk-shaped stator (1)” interchangeably to refer to the limitation “at least one disk-shaped stator (1)”. For examining purposes, it appears that both “the stator (1)” and “the disk-shaped stator (1)” 
Regarding claims 1, 2 and 9-12, there appears to be inconsistency in further referencing the limitation “at least one winding (7)” as first recited in line 2 of claim 1. The claims recite both “the winding (7)” and “the at least one winding (7)” interchangeably to refer to the limitation “at least one winding (7)”. For examining purposes, it appears that both “the winding (7)” and “the at least one winding (7)” as recited in claims 1, 2 and 9-12 should read --the at least one winding (7)-- in order to provide consistency throughout the claims.
Regarding claim 1, it appears “the second permanent magnet (32)” in lines 6-7 of claim 1 should read --the at least one second permanent magnet (32)--; it appears “one winding (7) of the wire” in line 17 of claim 1 should read --the at least one winding (7) of the electrically-conductive wire--.
Regarding claim 3, it appears “the constituent wire of the winding (7)” in line 2 of claim 3 should read --a constituent wire of the at least one winding (7)”; it appears “the wire” in line 3 of claim 3 should read --the constituent wire--.
Regarding claims 4-6, it appears “between which one disk of the stator (1) is arranged respectively” in line 3 of each of claims 4-6 should read “between which one of the at least one disk-shaped stator (1) is arranged respectively”.
Regarding claim 7, it appears “provided for the supply of electric current to the windings of the stator (1)” in line 2 of claim 7 should read --provided to supply electric current to the at least one winding (7) of the at least one disk-shaped stator (1)--; it appears “one of the windings (7) of the three disks of the stator (1)” in line 3 of claim 7 
Regarding claim 8, it appears “provided for the supply of electric current to the windings of the stator (1), wherein the winding (7) on one surface of the stator (1)” in lines 2-3 of claim 8 should read --provided to supply electric current to the at least one winding (7) of the at least one disk-shaped stator (1), wherein the at least one winding (7) on one surface of the at least one disk-shaped stator (1)--; it appears “the winding (7) on the other surface of the stator (1)” in lines 4-5 of claim 8 should read --the at least one winding (7) on the other surface of the at least one disk-shaped stator (1)--.
Regarding claim 13, it appears “the windings (7)” in line 3 of claim 13 should read --the at least two interlocking windings (7)--.
Regarding claim 14, it appears “the windings (7, 7a, 7b, 7c)” in line 3 of claim 14 should read --the interlocking windings (7, 7a, 7b, 7c)--; it appears “the respective winding (7, 7a, 7b, 7c)” in lines 4-5 of claim 14 should read --the respective interlocking winding (7, 7a, 7b, 7c)--;
Regarding claim 15, it appears “the windings (7, 7a, 7b, 7c)” in line 2 of claim 15 should read --the interlocking windings (7, 7a, 7b, 7c)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Greaves et al. (U.S. Publication No. 2010/0117481 – cited in IDS filed on 04/03/2020), hereinafter Greaves, in view of Halstead (U.S. Publication No. 2008/0272666). 
Regarding claim 1, Greaves discloses (see Figures 1-16) an electrical machine (1), having at least one disk-shaped (see paragraph [0043]) stator (2) having at least one winding (13) of an electrically-conductive wire (15 – see paragraph [0044]), and at least one rotor (3) which is rotatable relative to the at least one disk-shaped stator (2), having a first permanent magnet (4 – see Figure 1) and at least one second permanent magnet (4 – see Figure 1), characterized in that the at least one winding (13) is arranged on the at least one disk-shaped stator (2) radially around the circumference (dashed line 13 in stator 2 – see Figure 1) in a serpentine configuration having alternating radially arranged portions (17) and tangentially arranged portions (18a-b), such that lobes (comprising two radially arranged portions 17 and one tangentially arranged portion 18a-b) of the at least one winding (13) arranged on two opposing surfaces (16a-b) of the at least one disk-shaped stator (2) only at least partly overlap one another (see Figure 3) in their radially arranged portions (17) or only partly overlap one another (see Figures 4-5) in their tangentially arranged portions (18a-b), wherein the at least one winding (13) is arranged alternately on one of the two surfaces (16a-b) of the disk-shaped stator (2), or one (15a-f) winding (13) of the electrically-conductive wire (15) is arranged on each of the two surfaces (16a-b) of the disk-shaped stator (2).
Greaves does not disclose in which a first permanent magnet and at least one second permanent magnet are arranged such that a north pole of the first permanent magnet and a south pole of the second permanent magnet are pointing towards the at least one disk-shaped stator.
Halstead, however, teaches (see Figures 1, 2, 4-8) that it is well known in the art for an electrical machine (axial gap EDM – see [0030]) comprising at least one disk-shaped stator (250 – see paragraph [0031]) having at least one winding (100) of an electrically-conductive wire (see paragraph [0032]), and at least one rotor (205) which is rotatable relative to the at least one disk-shaped stator (250), having a first permanent magnet (215) and at least one second permanent magnet (215’), to further comprise in which the first permanent magnet (215) and the at least one second permanent magnet (215’) are arranged such that a north pole (N) of the first permanent magnet (215) and a south pole (S) of the at least one second permanent magnet (215’) are pointing towards the at least one disk-shaped stator (250).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to arrange the first permanent magnet and the at least one second permanent magnet such that a north pole of the first permanent magnet and a south pole of the second permanent magnet are pointing towards the at least one disk-shaped stator in the electrical machine Greaves, as taught by Halstead (see paragraph [0043]), in order to provide the benefit of a more concentrated magnetic field to increase power of the motor and the overall efficiency and performance of the electrical machine.
Regarding claim 2, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that the at least one winding (13) is arranged such that at least one of the lobes (comprising two radially arranged portions 17 and one tangentially arranged portion 18a-b) is constituted on one surface (16a or 16b) of the at least one disk-shaped stator (2) as a multiple turn (see paragraphs [0045]-[0051]) of the electrically-conductive wire (15).
Regarding claim 3, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that a constituent wire (15a-f) of the at least one winding (13) arranged on different surfaces (16a-b) of the at least one disk-shaped stator (2) is arranged with a spatial clearance (see paragraph [0045]) from the constituent wire (15a-f) on the respective other surface (16a-b).
Regarding claim 4, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that the at least one rotor (3) comprises at least two disks (5), which are arranged coaxially to one another (see paragraph [0043]), and between which one disk of the least one disk-shaped stator (2) is arranged respectively (see Figure 1). 
Regarding claim 9, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that the at least one winding (13) is constituted of at least two individual and mutually parallel oriented wires (15a-b, 15c-d, 15e-f – see paragraph [0044]). 
Regarding claim 10, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that the at least one winding (13) is constituted of a flat wire (see paragraph [0047]), wherein the flat wire is arranged such that one of the broader faces of said flat wire is oriented parallel to an axis of rotation (see paragraphs [0049]-[0051]). 
Regarding claim 11, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that the at least one winding (13) is secured in a recess (14) in the at least one disk-shaped stator (2).
Regarding claim 12, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 11, characterized in that the at least one winding (13) is alternately arranged on one of the two surfaces (16a-b) of the at least one disk-shaped stator (2), wherein the two surfaces (16a-b) each comprise a winding former (46, 47), onto which the at least one winding (13) is wound, wherein the at least one winding (13) is fed from one surface (16a) radially at least once through a cut-out (19) in the recess (14), and wound onto the winding former (46, 47) of the opposing surface (16b).
Regarding claim 13, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 1, characterized in that at least two interlocking windings (15a-f) are arranged on the at least one disk-shaped stator (2), wherein each of the at least two interlocking windings (15a-b, 15c-d, 15e-f) is fed from one surface (16a) tangentially at least once through a cut-out (19) onto the opposing surface (16b).
Regarding claim 14, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 13, characterized in that three interlocking windings (15a-f) are arranged on the at least one disk-shaped stator (2), wherein each of the interlocking windings (15a-f) incorporates by way of tangential portions (46, 47) at least one midpoint-proximate portion (46b, 47b) and at least one midpoint-distant portion (46a, 46b), at which the respective interlocking winding (15a-f) is fed from the surface (16a) of the at least one disk-shaped stator (2) through the cut-out (19) to the opposing surface (16b).
Regarding claim 15, Greaves further discloses (see Figures 1-16) the electrical machine (1) as claimed in claim 13, characterized in that each of the cut-outs (19) through which one of the at least two interlocking windings (15a-f) is fed is arranged between a radial portion of a winding (46a, 47a) adjoining said winding (46a, 47a) which is routed on one surface (16a), and a radial portion of a further winding (46b, 47b) which adjoins said winding (46a, 47a) and is routed on the opposing surface (16b). 

Claims 5 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Greaves as modified, as applied to claims 1-4 above, and further in view of Chen et al. (U.S. Publication No. 2015/0229193), hereinafter Chen.
Regarding claim 5, Greaves as modified discloses the electrical machine as claimed in claim 4, except characterized in that, for the constitution of an electric motor, the rotor (2) comprises at least three disks, which are arranged coaxially to one another, and between which one disk of the stator (1) is arranged respectively.
Chen, however, teaches (see Figure 1) that it is well known in the art for an electrical machine (permanent magnet laminated motor – see paragraph [0060]) comprising at least one disk-shaped stator (46, 47, 48) having at least one winding (41, 42, 43), and at least one rotor (11, 12, 13, 14) which is rotatable relative to the at least one disk-shaped stator (2), having a first permanent magnet (21) and at least one second permanent magnet (22, 23, 24), to further comprise, for the constitution of an electric motor (see paragraphs [0060]), the at least one rotor comprises at least three disks (11, 12, 13, 14 – see paragraph [0061], [0082]), which are arranged coaxially (axis along shaft 1)  to one another, and between which one disk of the at least one disk-shaped stator (46, 47, 48) is arranged respectively (see paragraphs [0070]-[0074]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of this application to include wherein for the constitution of an electric motor, the at least one rotor comprises at least three disks, which are arranged coaxially to one another, and between which one disk of the at least one disk-shaped stator is arranged respectively, in the electrical machine of Greaves as modified, as taught by Chen (see paragraphs [0007], [0083]), in order to provide large power to weight ratio while reducing the weight and the volume of the electrical machine and improving the specific power of the electrical machine, thus improving the overall efficiency and performance of the system. 
Regarding claim 6, Greaves as modified discloses the electrical machine as claimed in claim 5, except characterized in that, for the constitution of an electric generator, the rotor (2) comprises at least four disks, which are arranged coaxially to one another, and between which one disk of the stator (1) is arranged respectively.
Chen, however, teaches (see Figure 1) that it is well known in the art for an electrical machine (permanent magnet laminated motor – see paragraph [0060]) comprising at least one disk-shaped stator (46, 47, 48) having at least one winding (41, 42, 43), and at least one rotor (11, 12, 13, 14) which is rotatable relative to the at least one disk-shaped stator (2), having a first permanent magnet (21) and at least one second permanent magnet (22, 23, 24), to further comprise, for the constitution of an electric generator (see paragraph [0061]), the at least one rotor comprises at least four disks (11, 12, 13, 14 – see paragraph [0061], [0082]), which are arranged coaxially (axis along shaft 1)  to one another, and between which one disk of the at least one disk-shaped stator (46, 47, 48) is arranged respectively (see paragraphs [0070]-[0074]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of this application to include wherein for the constitution of an electric generator, the at least one rotor comprises at least four disks, which are arranged coaxially to one another, and between which one disk of the at least one disk-shaped stator is arranged respectively, in the electrical machine of Greaves as modified, as taught by Chen (see paragraphs [0007], [0083]), in order to provide large power to weight ratio while reducing the weight and the volume of the electrical machine and improving the specific power of the electrical machine, thus improving the overall efficiency and performance of the system. 

Claims 7 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Greaves as modified, as applied to claims 1-6 above, and further in view of Fradella (U.S. Patent No. 7,646,178).
Regarding claim 7, Greaves as modified discloses the electrical machine as claimed in claim 6, except characterized in that an electric current source is provided to supply electric current to the at least one winding of the at least one disk-shaped stator, wherein a phase angle of an electric current in one of the at least one windings of the three disks of the at least one disk-shaped stator respectively shows a difference of 120° in relation to a phase angle of an electric current which flows in one of the other windings of the three disks of the at least one disk-shaped stator. 
Fradella, however, teaches (see Figures 5, 11B) that it is well known in the art for an electrical machine (see column 19 lines 28-49) to comprise providing an electric current source (1) to supply electric current to the windings (6) of the stator (5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include an electric current source provided to supply electric current to the windings of the at least one disk-shaped stator in the electrical machine of Greaves as modified, as taught by Fradella (see column 1 lines 15-21; column 24 line 43 through column 25 line 23), in order to efficiently generate high-quality power. 
Furthermore, Chen teaches that (see Figure 1) that it is well known in the art for an electrical machine (permanent magnet laminated motor – see paragraph [0060]) comprising at least one disk-shaped stator (46, 47, 48) having at least one winding (41, 42, 43), and at least one rotor (11, 12, 13, 14) which is rotatable relative to the at least one disk-shaped stator (2), having a first permanent magnet (21) and at least one second permanent magnet (22, 23, 24), to further comprise wherein a phase angle of an electric current in one of the windings (41, 42, 43) of the three disks of the at least one disk-shaped stator (46, 47, 48) respectively shows a difference of 120° (see paragraph [0077]) in relation to a phase angle of an electric current which flows in one of the other windings of the three disks of the at least one disk-shaped stator.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include wherein a phase angle of an electric current in one of the at least one windings of the three disks of the at least one disk-shaped stator respectively shows a difference of 120° in relation to a phase angle of an electric current which flows in one of the other windings of the three disks of the at least one disk-shaped stator in the electrical machine of Greaves as modified, as taught by Chen (see paragraph [0077]), in order to have enough winding space, weight reduction and having enough axial bending strength, while also greatly reducing the cogging torque during the startup of a motor so as to make it easier to start a motor, thus improving the overall efficiency and performance of the system. 
Regarding claim 8, Greaves as modified discloses the electrical machine as claimed in claim 1, except characterized in that an electric current source is provided to supply electric current to the at least one winding of the at least one disk-shaped stator, wherein the winding on one surface of the at least one disk-shaped stator has a phase angle which is offset by 90° in relation to a phase angle of the winding on the other surface of the at least one disk-shaped stator. 
Fradella, however, teaches (see Figures 5, 11B) that it is well known in the art for an electrical machine (see column 19 lines 28-49) to comprise providing an electric current source (1) to supply electric current to the windings (6) of the at least one disk-shaped stator (5), wherein the winding on one surface of the at least one disk-shaped stator (5) has a phase angle which is offset by 90° in relation to a phase angle of the winding on the other surface of the at least one disk-shaped stator (see column 19 lines 50-55; column 20 line 62 through column 21 line 12). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include an electric current source provided to supply electric current to the windings of the at least one disk-shaped stator, wherein the winding on one surface of the at least one disk-shaped stator has a phase angle which is offset by 90° in relation to a phase angle of the winding on the other surface of the at least one disk-shaped stator, in the electrical machine of Greaves as modified, as taught by Fradella (see column 1 lines 15-21; column 24 line 43 through column 25 line 23), in order to efficiently generate high-quality power. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838


/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838